EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on 1/12/2022.
The application has been amended as follows: 
	As per claim 4, line 28 “each of the least three” change to-- each of the at least three---
	As per claim 4, line 28, “extends-along-at least” change to -- extends along at least---
	As per claim 4, lines 32 “capable of rotating relative to the padded elongate body” change to --capable of movement relative to the padded elongate body---     
	As per claim 4, lines 34 “wherein the first, second and third padded tackle training apparatus” change to -- wherein the first, the second and the third padded tackling training apparatus---
	As per claim 4, lines 39 “whereby the player is provided with improved skills and techniques” change to -- whereby the player improves skills and techniques---
	As per claim 13, lines 1-2, delete -- the first padded tackling training apparatus has a height of from 50 to 90 cm,---  
change to --wherein each of the padded elongate body is cylindrical.---
	As per claim 20, lines 1-2” wherein the apparatus further comprises a movable guiding flange member disposed about the surface of the body” change to -- wherein each of the first, the second and the third padded tackling training apparatus further comprises a movable guiding flange member disposed about the surface of the padded elongate body---
	As per claim 21, line 1, “claim 4” change to --claim 20---
	As per claim 22, replace with --22. The training method according to claim 4, wherein each of the padded elongate body has an apparatus mobile material within a cavity surrounded by an apparatus padded member, 
the method further comprising the player applying a tackling force to a side of the first padded tackling training apparatus, the first padded tackling training apparatus having an upright position; tipping the first padded tackling training apparatus so as to be grounded in a substantially horizontally extended position with the tackling force; the apparatus mobile material continuing to move in the direction of the tackling force, the mobile material applying a supplemental force to the apparatus padded member surrounding the mobile material to mimic struggle and effort of a low position tackled player, for developing the tackle, wrap and hold technique of the player.--- 

The following is an examiner’s statement of reasons for allowance: the closest prior art Dickens, Kopp, Segura, and Kraus combine does not disclose or render obvious a method of training for developing tackling technique of method steps with the three padded tackling training apparatus, as claimed by at least now amended claim 4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      1/12/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711